PER CURIAM
In this proceeding under ORS 183.400, petitioner challenges the validity of rules adopted by the State Board of Pharmacy (Board). He contends that the Board exceeded its statutory rule-making authority by adopting rules governing the use of support personnel in the practice of pharmacy. Subsequent to the initiation of this action, the legislature amended ORS 689.225(4) to authorize the adoption of rules relating to the use of support personnel. Or Laws 1989, ch 608, § 2. Pursuant to that authority, the Board repealed the challenged rules and adopted new rules. It has filed a motion to dismiss petitioner’s challenge, arguing that, because of the legislative and administrative actions, his objection is moot. We agree. See Cook v. Workers’ Compensation Dept., 79 Or App 21, 717 P2d 658 (1986).
Motion to dismiss rule challenge as moot granted.